Citation Nr: 0702168	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, claimed as post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder related to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.G.



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issue of entitlement to service connection for a nervous 
condition, claimed as PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed decision dated in May 1997, the RO in 
Cleveland, Ohio, denied the veteran's claim of entitlement to 
service connection for a skin disorder related to herbicide 
exposure.	

2.  Evidence submitted since the May 1997 does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a skin disorder 
related to herbicide exposure.	




CONCLUSIONS OF LAW

1.  The rating decision of May 1997 is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a skin disorder related to herbicide exposure.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence -evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Generally, a claimant is seeking to 
reopen a finally denied claim for service connection because 
there is either no evidence on one or more of the three 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam), elements to establish service 
connection or insufficient evidence on one or more of these 
elements.  Therefore, material evidence would be: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

In this case, the Board finds that the veteran was 
sufficiently provided notice as to the issue being 
adjudicated herein in an August 2002 letter from the RO, as 
well as the September 2002 rating decision issued herein.  
Specifically, the Board finds that the veteran was notified 
of the elements of service connection on which the claim was 
previously denied, and was given notice that he must submit 
evidence specifically relating to such elements.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claim, and the approximate time frame covered 
by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The RO has also satisfied its duty to assist.  In response to 
the veteran's request, the RO obtained treatment records from 
the Bay-Pines VA Medical Center (VAMC).  The record also 
shows that the RO requested records of treatment from 1973 
from the Cleveland, Ohio VAMC.  The requests were dated in 
July 2003 and December 2003.  The RO received responses, 
dated in August 2003 and January 2004, indicating that 
searches at the respective facilities were negative for the 
requested information.  In the August 2003 response, P.G. 
stated that the inquiry had been referred to the Brecksville 
VAMC.  Correspondence dated in November 2003, however, showed 
that a search at that facility was negative, but that a 
request had been made to the Federal Records Center.  In 
correspondence dated in June 2004, P.G. stated that the 
records from the Federal Records Center had been reviewed but 
the requested information could not be found.  The Board 
finds that further efforts to obtain these records would be 
futile and that no further efforts are necessary.  38 C.F.R. 
3.159(c)(2) (2006).  

The Board notes that VA did not provide the veteran with a 
medical examination, but finds that an examination was not 
required in this case.  VA is only required to provide 
medical examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. §5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   For claims to reopen previously 
disallowed claims, a medical examination need not be provided 
unless new and material evidence has been presented.  Id.  
For all other claims, VA must provide a medical examination 
if doing so is necessary to decide the claim.  Id.  

For reasons explained more fully below, no new and material 
evidence has been submitted to reopen the previously 
disallowed claim and therefore, VA's duty to provide a 
medical examination did not arise.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
July 2002.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If the veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
associated with exposure to herbicide agents shall be 
service-connected if the requirements of § 3.307(a)(6) and 
(d) are met even though there is no record of such disease 
during service.  38 C.F.R. § 3.309(e) (2006).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, specifically 2,4-
D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. 
§ 3.307(a)(6) (2006).  

The diseases associated with exposure to herbicide agents 
under § 3.309(e) include chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's 
Disease, chronic lymphocytic leukemia, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2006).  For chloracne, acute and subacute 
peripheral neuropathy, and porphyria cutanea tarda, the 
disease must have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active duty.  
38 C.F.R. § 3.307(a)(6)(ii) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2005), 38 C.F.R. § 3.307(a)(6)(iii) (2006).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during that 
period.  Id.  

A review of the record shows that the veteran's initial claim 
for service-connected benefits for a skin disorder related to 
herbicide exposure was denied in a May 1997 rating decision.  
In correspondence dated in May 1997, the RO informed the 
veteran of the denial and advised him of his procedural and 
appellate rights.  The veteran failed to appeal that decision 
and it became final.  The veteran filed the instant claim to 
reopen his claim for compensation benefits in	July 2002.  The 
RO denied that claim in a rating decision dated in September 
2002.  In a letter dated in September 2002, the RO advised 
the veteran of the decision not to reopen the claim for 
service connection for a skin disorder related to herbicide 
exposure and included notice of his procedural and appellate 
rights.  The veteran filed a notice of disagreement (NOD) 
within the applicable time limit and filed a substantive 
appeal, dated in February 2004.  The appeal of the September 
2002 rating decision is properly before the Board.  

Evidence

In the May 1997 rating decision, the RO considered the 
veteran's service medical records; a statement submitted by 
the veteran, dated in January 1997; and a VA examination 
report, dated in January 1997.

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of a skin disorder.

In the January 1997 VA examination report, Dr. O.C. stated 
that the veteran had several residual hypopigmented scars on 
his neck, thigh, and arms.  Dr. O.C. found no active 
dermatosis.

In the veteran's statement of January 1997, he stated that he 
had a skin disease that started when he returned home from 
Vietnam.  The veteran stated that he saw a dermatologist when 
he returned from Vietnam, but that the doctor died and the 
records were no longer available.  

Evidence received since the May 1997 rating decision consists 
of a statement from the veteran, received in July 2002; 
treatment records from VAMC Bay-Pines; and testimony from the 
veteran's travel board hearing.

In the July 2002 statement, the veteran stated that upon 
returning from Vietnam, he saw a dermatologist at a VAMC who 
told him his skin rash was permanent.  

VAMC treatment records from VAMC Bay-Pines, dated in January 
2002 through August 2002, showed that the veteran received 
treatment for a sinus infection and chronic sinusitis.  

A transcript of the veteran's travel board hearing, dated in 
September 2006, showed that the veteran testified that when 
in Vietnam, he often saw planes overhead spraying herbicides.  
The veteran stated that when he returned from Vietnam, he saw 
a doctor who told him his rash was chemical related, but that 
the doctor died and the records of treatment were no longer 
available.  The veteran stated that he currently took 
hydrocortisone for the rash.  The veteran stated that he was 
not currently receiving treatment for the condition because 
none of the treatments he had tried in the past had helped.  
The veteran estimated that the condition covered 90 percent 
of his body.  The veteran's friend, M.G., described the sores 
that occasionally broke out on the veteran's body as "pretty 
horrendous."  She said the sores left bad scars.  The 
veteran stated that he has been unable to get to his primary 
care physician in time for the physician to witness the 
breakouts.  

Analysis

Initially, the Board notes that this evidence is 'new' to the 
extent it was not on file at the time of the last prior 
denial.  Nevertheless, for the reasons stated below, the 
Board finds that this evidence does not satisfy the standard 
for new and material evidence found at 38 C.F.R. § 3.156(a) 
(2006).

As detailed above, the veteran's original claim was denied in 
May 1997 because the evidence failed to show that the veteran 
had a skin disorder associated with herbicide exposure that 
had become manifest within the applicable presumptive period 
or that he had a skin disorder that was otherwise medically 
linked to active service.  The veteran has submitted no 
evidence showing that he developed a disease associated with 
herbicide exposure within the applicable presumptive period, 
or that he currently suffers from chronic residuals of 
herbicide exposure.  Instead, the evidence received since the 
last final denial consists of essentially the same evidence 
that existed prior to the last final denial, i.e., lay 
statements that the veteran has a skin disorder as a result 
of herbicide exposure.  

In short, the evidence submitted since the last final denial 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has not been received pursuant to 38 C.F.R. § 3.156(a) 
(2006).  Inasmuch as new and material evidence has not been 
received as part of the veteran's application to reopen, the 
Board does not have jurisdiction to consider the claim or to 
order additional development. See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).


ORDER

New and material evidence having not been received, 
entitlement to service connection for a skin disorder related 
to herbicide exposure is denied.


REMAND

In the veteran's VA Form 9, dated in June 2003, he requested 
that the RO obtain records from the VA Outpatient Clinic in 
Sarasota, Florida.  At the veteran's videoconference hearing, 
conducted in September 2006, he testified that he began 
receiving treatment for PTSD at the Sarasota clinic sometime 
around 2003 or 2004.  The record does not show that the RO 
attempted to obtain these records.  The VCAA requires that VA 
assist the veteran in obtaining evidence necessary to 
substantiate the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The duty 
to assist includes obtaining records of treatment from VA 
facilities.  Id.  These records are potentially relevant to 
the veteran's PTSD service connection claim and the case must 
be remanded so that the RO can obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of mental health 
treatment from the VA Outpatient Clinic in 
Sarasota, Florida from 2003 and later.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


